Citation Nr: 0522721	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-31 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC).

2.  Entitlement to a special monthly pension on account of 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
October 1951.  He died in November 2001 at the age of 71.  
The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In August 2005, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  The veteran died in November 2001.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was listed as hypotension due to pneumonia as a 
consequence of chronic aspiration due to dementia, presumed 
Alzheimer's.  Chronic obstructive pulmonary disease (COPD) 
and tobacco abuse were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause.

2.  At the time of the veteran's death, service connection 
had been established for a left total hip replacement, rated 
as 70 percent disabling; right hip arthritis, rated as 20 
percent disabling; and residuals of tonsillectomy, rated as 0 
percent disabling.  The veteran was in receipt of a total 
disability rating based on individual unemployability (TDIU) 
effective from October 1998. 

3.  The disorders that resulted in the veteran's death, to 
include hypotension, pneumonia, chronic aspiration, dementia, 
and presumed Alzheimer's, had their onset long after service 
and were unrelated to the veteran's military service or any 
incident thereof.

4.  The veteran's service-connected hip disabilities and 
residuals of tonsillectomy did not cause his death or 
contribute materially or substantially to the cause of death.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 
5 years from the date of his discharge or other release from 
active duty.

6.  There was no clear and unmistakable error in lifetime 
rating decisions as to the evaluation of service-connected 
disabilities and effective dates.  

7.  The appellant, the veteran's surviving wife, was born in 
December 1935.

8.  Her principal disorders consist of hypertension, 
hypothyroidism, dementia, probably Alzheimer's dementia, 
neurodermatitis, fatigue, and status/post stroke with 
pseudobulbar palsy.

9.  She is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

10.  She cannot prepare food or cook, is unable to drive a 
car, and needs to have medications supervised.  

11.  The appellant's disabilities, when considered in 
conjunction with each other, result in her inability to care 
for most of her daily personal needs without regular 
assistance of another person, and result in an inability to 
protect herself from the hazards and dangers of her daily 
environment.


CONCLUSIONS OF LAW

1.  Neither hypotension, pneumonia, chronic aspiration, 
dementia, nor presumed Alzheimer's, were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103A, 5103(a) (West 2002); 38 C.F.R. § 3.312 (2003).

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2004).

3.  The criteria for establishing entitlement to DIC under 
38 U.S.C.A. § 1318, based on actual receipt of, or 
entitlement to receive, a total compensation rating for 
service-connected disability for at least 10 years preceding 
death, are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2004).

4.  The criteria for special monthly pension by reason of the 
need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1541(d), 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.352 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains, in essence, that the veteran's 
service-connected disabilities ultimately caused his death.  
She notes that he had been granted a 100 percent disability 
rating at the time of his death.  She also asserts that she 
is in need of regular aid and attendance of another person.

DIC Based Upon Service Connection for the Cause of Death

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  Continuity of symptomatology is required where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2004).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board will first consider whether the veteran's already 
service-connected disabilities (in this case, bilateral hip 
disabilities and residuals of tonsillectomy) caused or 
contributed substantially or materially to cause death.  In 
finding that they did not, the Board places significant 
probative value on the absence of a medical relationship 
between his service-connected disorders and the causes of the 
veteran's death.  

Importantly, the causes of death listed on the Certificate of 
Death make no mention of hip disorders of any kind or 
residuals of tonsillectomy.  In addition, no physician has 
ever established a causal relationship between the veteran's 
service-connected disorders and his death.  Further, while he 
received on-going treatment with respect to his service-
connected hip disabilities, the record does not support a 
finding that his service-connected disorders were related to 
the veteran's ultimate demise.

Next, the Board will consider the question of whether the 
conditions which caused the veteran's death - identified as 
hypotension, pneumonia, chronic aspiration, and dementia - 
were incurred in or aggravated by military service.  A review 
of the relevant clinical evidence of record, including the 
service medical records, does not contain any evidence which 
would lead to a conclusion that service connection for 
hypotension, pneumonia, chronic aspiration, or dementia is 
warranted.  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of hypotension, 
pneumonia, chronic aspiration, or dementia.  His service 
separation examination is normal as to all the relevant 
systems.

Post service medical records show no complaints or treatment 
related to hypotension, pneumonia, chronic aspiration, or 
dementia essentially until the veteran's death.  As an 
example, the post-service medical records reflect complaints 
of and treatment for his service-connected hip disabilities, 
hypertension, and COPD.  In the Certificate of Death, 
hypotension was reported with an onset of hours, pneumonia 
with an onset of one week, chronic aspiration with an onset 
of weeks, and dementia with an onset of months.  This 
indicates that the conditions causing his death were not 
long-standing. 

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the causes of the 
veteran's death to active military service.  

The mere contentions of the appellant as to a medical nexus, 
no matter how well-meaning, without supporting medical 
evidence that would etiologically relate the veteran's 
conditions with an event or incurrence while in service, will 
not support a claim for service-connection.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  

Further, the appellant's lay hypothesizing as to matters 
requiring medical expertise, in the absence of any 
independent supporting clinical evidence from a physician or 
other medical professional, cannot support her claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The appellant has offered no 
medical evidence in support of her contentions.  Accordingly, 
as there is no "independent" objective medical evidence of 
record to support the appellant's contention, the Board finds 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death must be denied.  

DIC Under 38 U.S.C.A. § 1318

Next, the appellant asserts that her husband had been 
assigned a total disability rating prior to his death, which 
was interpreted to include a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318, although the veteran was 
not rated totally disabled for the statutory period; however, 
a temporary stay on the adjudication of § 1318 claims was in 
effect.  

Pursuant to a decision by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in August 2001 
finding that regulations regarding "hypothetical 
entitlement" to DIC were inconsistent and ordering a stay, 
VA suspended adjudication of all claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the veteran was not rated 
totally disabled for a continuous period of at least ten 
years prior to death.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  

In November 2001, the veteran died.  The appellant filed the 
current claim in January 2002.

Subsequent to additional rule-making by VA, the Federal 
Circuit revised the stay order, and directed VA to process 
all DIC claims except for claims under 38 U.S.C.A. 
§§ 1311(a)2, 1318, where a survivor seeks to reopen a claim 
on the grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
As such, the temporary stay on the adjudication of affected 
38 U.S.C. §§ 1311(a)(2) and 1318 claims was lifted, except 
where a survivor seeks to reopen a claim that was finally 
decided during the veteran's lifetime on the grounds of new 
and material evidence.  

In this case, there is no basis to conclude that the 
appellant has submitted evidence that may be construed as an 
attempt to reopen a finally decided claim.  Therefore, the 
Board finds the stay as to this § 1318 claim has been lifted 
and the claim is ready for appellate consideration.

The relevant laws and regulations provide that benefits are 
paid to a deceased veteran's surviving spouse or children in 
the same manner as if the veteran's death is service 
connected when the veteran's death was not caused by his or 
her own willful misconduct, and the veteran at the time of 
death was in receipt of, or for any reason was not in receipt 
of but would have been entitled to receive, compensation for 
a service-connected disablement that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  
38 C.F.R. § 3.22(b) (2004).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  

Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, the VA's breach of 
its duty to assist cannot form a basis for a claim of CUE.  
See 38 U.S.C.A. § 5109A (2002); 38 C.F.R. § 3.105(a) (2004); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In cases where the schedular rating is less than 100 percent, 
total disability ratings may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).

Records show that during his lifetime the veteran was granted 
a 100 percent total disability rating effective from October 
1998.  The death certificate shows he died in November 2001, 
and his total rating had not, in fact, been in place for a 
period of 10 or more years.  Further, since he was discharged 
from active duty in 1951, the 5-year rule does not apply.  
Moreover, at the time of his death, the veteran had not 
applied for an earlier effective date regarding his total 
disability rating.  
 
Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
At the time of his death the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.  

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  
See Rodriquez v. Nicholson, No. 03-1276 (U.S. Vet. App. Aug. 
5, 2005) (DIC claims filed on or after January 21, 2000, are 
not subject to hypothetical entitlement analysis).  As such, 
the claim must necessarily be denied as a matter of law.
 
Need For Aid and Attendance

Where a surviving spouse is in need of the regular aid and 
attendance of another person, an increased rate of pension is 
payable.  38 U.S.C.A. § 1541(d) (West 2002); 38 C.F.R. 
§ 3.351(a)(5) (2004).  A person shall be considered to be in 
need of regular aid and assistance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity, or (2) helpless or blind, or so near helpless or 
blind as to need the regular aid and attendance of another 
person.  38 C.F.R. § 3.351(b)(c) (2004).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2004).

In a February 2002 statement, the appellant's private 
physician noted that the appellant sustained a stroke in 
April 2000, which resulted in pseudobulbar palsy.  He noted 
that she was unable to drive a car, and could not prepare 
food or cook.  She also needed to have her medication 
supervised.  In a March 2003 letter, the same private 
physician related that the appellant's diagnoses included 
hypertension, hypothyroidism, dementia, probable Alzheimer's 
dementia, neurodermatitis, and fatigue.  He related that her 
health condition was fair but, due to dementia, she should 
not be left without supervision.

In July 2003, the appellant underwent a VA examination.  She 
complained of depression and fatigue.  She was in no 
distress, walked without assistance, and was able to change 
her clothes, and use the toilet.  It was reported that she 
left her home with her daughter once per day.  The examiner 
noted memory loss, frequent crying spells, and confusion.  
She was not hospitalized or permanently bedridden.  

After a careful review of the evidence of record, the Board 
finds that the appellant is entitled to a special monthly 
pension based on the need for regular aid and attendance of 
another person.  While she is apparently physically fairly 
self-reliant (independent for needs of nature, ambulation, 
dressing, and feeding), it appears that her mental status, to 
include dementia, confusion, and memory loss, requires the 
need for regular aid and attendance.  Accordingly, the Board 
concludes that the appellant is entitled to special monthly 
pension based the need for regular aid and attendance.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his or 
her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was notified of the 
VCAA as it applies to her present appeal by correspondence 
dated in October 2002 and May 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the appellant were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a statement of 
the case (SOC) was provided to the appellant in September 
2003.  The appellant has been provided every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claims and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.

In addition, by virtue of the rating decision on appeal and 
the SOC, she was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  She was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the September 
2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.

Further, inasmuch as the Board is allowing the claim for 
special monthly pension, the appellant will not be prejudiced 
by the Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance for a spouse is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


